Citation Nr: 1747594	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  10-17 310		DATE
Advanced on the Docket


THE ISSUES

1.  Entitlement to an extraschedular disability rating in excess of the schedular maximum for irritable bowel syndrome with lactose intolerance (IBS).

2.  Entitlement to an extraschedular disability rating in excess of 40 percent for lumbar strain with minimal scoliosis.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to November 11, 2015.


ORDER

Extraschedular disability ratings for IBS and lumbar strain with minimal scoliosis are denied.


FINDINGS OF FACT

1.  The Veteran's IBS manifested in severe, frequent episodes of diarrhea alternating with constipation accompanied by severe cramping and bloating, and has not manifested in such an exceptional disability picture as to warrant a referral for consideration of an extraschedular rating.

2.  The Veteran's lumbar strain with minimal scoliosis manifested in limitation of forward flexion between 25 and 70 degrees, and has not manifested in such an exceptional disability picture as to warrant a referral for consideration of an extraschedular rating.


CONCLUSIONS OF LAW

1.  The criteria for an extraschedular disability rating for IBS have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.114 Diagnostic Code 7319 (2016).

2.  The criteria for an extraschedular disability rating for lumbar strain with minimal scoliosis have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.71a Diagnostic Code 5237.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty with the United States Air Force from November 1996 to August 2000.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and February 2010 rating decisions by Department of Veterans Affairs (VA) Regional Offices (RO) in Huntington, West Virginia, and Roanoke, Virginia, respectively.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in February 2016.  This case was previously before the Board in April 2016, when it was remanded for Agency of Original Jurisdiction (AOJ) development.  The case has been returned to the Board at this time for further appellate review.

In May 2016, the Veteran filed an informal Motion to Advance on the Docket (AOD) due to financial hardship.  She submitted two bank statements showing that she was ten months or more behind on mortgage payments; the second statement indicated that the bank had made the first notice or filing required for the foreclosure process.  The Board finds that this is good or sufficient cause to advance the case on the docket.  Thus, the AOD Motion is granted.  See 38 C.F.R. § 20.900.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  See also Schafarth v. Derwinski, 1 Vet. App. 589, 592 (1991) (functional disability may be the basis of a compensable rating).

An extraschedular rating is warranted if the case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  In Thun v. Peake, the Court explained how the provisions of section 3.321 are applied.  22 Vet. App. 111 (2008).  Specifically, the Court stated that the determination of whether a claimant is entitled to an extraschedular rating under section 3.321 is a three step inquiry.  Id. at 115-16.

First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is therefore adequate, and no referral is required.  Id.  

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Id.  

Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.

To begin with, the Board acknowledges that the record contains evidence of interference with the Veteran's employment.  See Thun, 22 Vet. App. at 115-16.  A January 2009 VA examination includes a notation that the Veteran missed days from work occasionally when her IBS symptoms were severe.  Former coworkers, in July 2009 and October 2009 statements, recalled observing the Veteran miss work frequently due to IBS.  The Veteran reported in an October 2009 written statement that her IBS symptoms caused her to miss work approximately one day each pay period.  In a January 2010 VA examination, the Veteran reported experiencing approximately 6-7 incapacitating episodes of stiffness, spasms, and pain in her lumbar spine, lasting approximately 1-2 days each.  The Veteran reported in an August 2011 written statement that she was teleworking two days per pay period and had requested an increase to six days per pay period in order to miss fewer days of work.  In a February 2015 examination, the Veteran reported that she had resigned from her work in February 2014 because she was unable to sit for more than 45 minutes at a time and unable to obtain accommodations allowing her to remain near a restroom.  

However, although marked interference with employment is a factor of the Veteran's service-connected disabilities, the Board must first compare the level of severity of the Veteran's symptoms with the criteria established in the rating schedule for her disabilities.  See Thun, 22 Vet. App. at 115-16.  If the criteria reasonably describe the Veteran's symptomatology, then her disability picture is contemplated by the rating schedule and the schedular evaluation is adequate.  See id.  

A.  IBS

First, the Veteran's IBS is presently rated under Diagnostic Code (DC) 7319 as 30 percent disabling from December 24, 2008, the date of her claim for an increased disability rating.  The provisions of DC 7319 provide that a zero percent rating is warranted for mild symptoms of an irritable colon syndrome with occasional episodes of bowel disturbance with abdominal distress.  A 10 percent rating is warranted for moderate symptoms of an irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress.  A 30 percent rating is the maximum rating and is warranted for severe episodes of diarrhea, or severe alternating diarrhea and constipation, with more or less constant abdominal distress. 38 C.F.R. § 4.114, DC 7319.

At a January 2009 VA examination, the Veteran reported an increase in severity and frequency of abdominal pain and bowel symptoms since her separation from service in August 2000.  She reported a change in bowel movements approximately once every three months, with diarrhea lasting 2-3 days, and constipation lasting up to one week.  The Veteran reported hemorrhoidal flares, but no other symptoms.

In March, July, and October 2009, the Veteran submitted statements from friends and family in support of her IBS claim.  These statements described the functional impact of the Veteran's IBS symptoms on her daily life, including changing her diet, carrying a sitz bath, being restricted in social occasions, and missing work.

The Veteran described her symptoms again in an October 2009 written statement.  She described severe cramping, bloating, constipation, and diarrhea, the severity of which fluctuated depending on factors such as the Veteran's stress level and diet.  She described that episodes of abdominal distress occurred more frequently than four times a year, as she missed work on average of once every two weeks.

A May 2011 VA treatment record reflected a complaint of worsening of the Veteran's IBS "with big swings from constipation to diarrhea," and noted that pregnancy hormones could contribute to this flare-up as well as to her reported nausea and vomiting.  In a June 2011 follow-up treatment record, the Veteran reported that she no longer was experiencing the nausea and vomiting.  

An August 2011 VA treatment record indicated episodes of fecal urgency.  The Veteran reported that she feared incontinence of stool due to her office being far from the restroom.

The Veteran next reported symptoms at a February 2015 VA examination, where she reported diarrhea alternating with constipation, each lasting approximately three days.  When constipated, the Veteran reported also experiencing bloating and abdominal pain.  No other symptoms were reported or noted on this examination, although the Veteran did report that she resigned from her job in February 2014 due to needing to remain close to a restroom during episodes of diarrhea.

The Veteran testified at a February 2016 hearing that her severe episodes of abdominal distress resulted in her hemorrhoids flaring up and requiring surgery.  She testified again that she resigned from her job because she did not receive accommodations that she requested, but she did not testify as to any other symptoms of IBS that she experienced.

In April 2016, the Board granted service connection for hemorrhoids under a separate rating.

In a June 2016 VA examination, the Veteran reported that her symptoms overall had not changed, and that she alternated constipation and diarrhea, with gas, bloating, and indigestion 3-4 times a week.  She described having pain with the constipation.  In a second VA examination in June 2016, the Veteran again reported alternating constipation and diarrhea.  She described usually having three days without a bowel movement, then painful passage of stool, then 2-3 days of diarrhea.  She also reported bloating, gas, and increased cramps, as well as increase in severity of her hemorrhoids after constipation.  The examiner noted the Veteran's episodes of abdominal distress as more or less constant.

Aside from the hemorrhoidal flare-ups the Veteran reported experiencing, which are rated separately, the symptoms she reported experiencing over the years are limited to alternating diarrhea and constipation, bloating, gas, cramps, and abdominal pain.  The rating schedule provides for mild, moderate, and severe levels of IBS symptoms, specifically describing diarrhea, diarrhea alternating with constipation, bowel disturbance, and abdominal distress.  The Veteran's reported symptoms of diarrhea alternating with constipation are specifically described by the rating criteria.  Her symptoms of bloating, gas, cramps, and abdominal pain are all reasonably described by the criteria of bowel disturbance and abdominal distress.  

The Veteran's representative asserted at the February 2016 hearing that the Veteran seeks extraschedular consideration for IBS because she had to retire from her job because of the severity of the symptoms.  The Veteran also submitted several statements detailing the impact of IBS on her daily activities, including both professional and social impairments.  However, the ratings in the schedule represent the average impairment in earning capacity resulting from the disability and the residual conditions in civilian life.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1; see also Schafarth, 1 Vet. App. at 592.  Therefore, these impacts on the Veteran's daily life are considered in the rating schedule.

As the above comparison of the Veteran's reported symptoms to the rating criteria demonstrates, the Veteran's IBS does not present an exceptional or unusual disability picture.  Although she experiences interference with employment due to IBS, the application of the regular schedular standards is still practicable to compensate the Veteran for the symptoms and impacts on daily living activities that she experiences.

B.  Lumbar Strain

Next, the Veteran's lumbar strain disability is presently rated under DC 5237 as 40 percent disabling from December 24, 2008, one year prior to the date her claim for an increased disability rating.  See 38 C.F.R. § 3.400(o)(2).  Spine disabilities are generally rated under the same general formula, with the exception of intervertebral disc syndrome (IVDS), which has an alternate rating formula for incapacitating episodes.  See 38 C.F.R. § 4.71a, DCs 5235-5243.  

Under the General Rating Formula for Diseases or Injuries of the Spine, a 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.  

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, a finding of which must be supported by adequate pathology and evidenced by visible behavior on motion.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability also include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.

Where functional loss is alleged due to pain upon motion, VA must consider the provisions of 38 C.F.R. § 4.40 and § 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Functional loss of a joint can give rise to a higher schedular rating, to include if such functional loss is due to pain, but pain itself does not rise to the level of functional loss contemplated by VA regulations.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-38 (2011). 

The general spine formula directs raters that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a.  Here, the Veteran is separately rated for radiculopathy of the left lower extremity associated with lumbar strain under DC 8520.  38 C.F.R. § 4.124a.

In January 2010, the Veteran underwent a VA spine examination, at which she reported stiffness, weakness, spasms, and pain, as well as constant burning pain and numbness of moderate severity across the hip and down into the top of the left foot.  She reported approximately 6-7 incapacitating episodes of lower back pain over the previous year, lasting approximately 1-2 days each, and that she was able to walk more than a quarter mile but less than a mile.  The examination revealed no ankylosis, but forward flexion limited to 25 degrees.  Extension was to 25 degrees, and left and right lateral flexion was to 25 degrees; left and right lateral rotation was to 45 and 40 degrees, respectively.  No additional limitation was noted upon repetitive motion, and no objective evidence of pain was noted following repetitive motion.

In a February 2015 VA spine examination, the Veteran reported continuous lower back pain with an intensity of 7 out of 10, and flare-up pain of approximately 9 out of 10.  She reported flare-ups occurring approximately 4 times a week, lasting about an hour each, which were accompanied by foot spasms.  The Veteran also reported pain radiating to her lower left extremity, accompanied by burning, tingling, and numbness.  The Veteran reported experiencing muscle spasms of her thoracolumbar spine, but these did not result in an abnormal gait or abnormal spinal contour.  The examination revealed no ankylosis, and forward flexion to 70 degrees.  Extension was to 30 degrees, and left and right lateral flexion was to 30 degrees; left and right lateral rotation was to 30 degrees.  No additional limitation was noted upon repetitive motion, and no objective evidence of pain was noted following repetitive motion.  The examiner noted mild radiculopathy of the left lower extremity.  The examiner opined that the Veteran's lumbar strain would affect her ability to work.

The Veteran's VA treatment records through October 2015 reflect complaints of lower back pain.  Her reported pain level was recorded variously between 5 and 9, and she was advised to engage in stretching, yoga, and core stability exercises to help alleviate the pain.  The VA treatment records reflect that the Veteran began a course of physical therapy for her lower back pain in May 2015, completing 5 of 8 prescribed visits.

In February 2016, the Veteran testified at the hearing that she experienced pain, burning sensation, numbness, and tingling radiating down the left lower extremity, and that she occasionally wore a brace recommended by her physical therapist.  The Veteran's representative asserted that the Veteran experienced incapacitating episodes of lower back pain, although her rest in response to these episodes was not prescribed by a doctor.  The Veteran testified that she had to take two to three days off each month due to her lumbar strain when she was working prior to resigning in February 2014.  

In a June 2016 VA spine examination, the Veteran reported intermittent back spasms approximately twice a week, lasting for 15-20 minutes, and daily lower back pain that was exacerbated by prolonged walking, standing, or sitting.  She described her flare-ups as "agony, pain."  The Veteran did not participate in range of motion testing at this examination.

The Veteran's reported symptoms include continuous lower back pain, stiffness, weakness, spasms, and limitations on her ability to walk, stand, or sit for prolonged periods.  There is also evidence of a limitation of forward flexion.  The limitation on the Veteran's range of motion and her muscle spasms are specifically described in the general formula for rating spine disabilities.  Pain, stiffness, and weakness can contribute to functional loss, as delineated in DeLuca, 8 Vet. App. at 207-08, but these are contemplated under the rating schedule in that functional loss can give rise to a higher schedular rating.  That is, pain, stiffness, and weakness are taken into account under sections 4.40 and 4.45 in determining whether these factors cause an additional level of disability within the rating schedule beyond the measured limitation of motion.  

Similarly, as discussed above, the ratings in the schedule are considered adequate to compensate for considerable loss of working time and the residual conditions in civilian life due to the disability, see 38 C.F.R. § 4.1, so the impacts on the Veteran's activities of daily living, such as walking, standing, and sitting for prolonged periods, are therefore contemplated in the rating schedule.

The Veteran also reported pain, burning, tingling, and numbness in her lower left extremity; however, these are rated separately under DC 8520 as radiculopathy of the lower left extremity.  The Board further notes that consideration of the Veteran's lumbar strain as IVDS was undertaken in the April 2016 Board decision, and a rating under this alternate DC was not found to be appropriate given the lack evidence of physician-prescribed bedrest.  No evidence of bedrest ordered by a doctor has been submitted since that decision.

Therefore, the Veteran's reported symptoms relating to her lumbar strain are all reasonably described by the rating schedule, and her lumbar strain with minimal scoliosis does not present an exceptional or unusual disability picture.  Again, although the Veteran experiences interference with employment due to her lumbar strain, the application of the regular schedular standards is still practicable to compensate the Veteran for the symptoms and impacts on daily living activities that she experiences.  

C.  Collective Impact

Finally, in Johnson v. McDonald, the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  A veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Id.  Here, however, for the period of time on appeal when a total disability rating based on individual unemployability (TDIU) is not in effect, the Veteran has not reported symptoms to examiners, in her treatment records, in written statements, or in her testimony that are not contemplated by the rating criteria for her service-connected disabilities, including IBS, lumbar strain with minimal scoliosis, hemorrhoids, and radiculopathy of the lower left extremity.  The symptoms she has reported in the record - diarrhea, constipation, gas, cramps, bloating, lower back pain, stiffness, weakness, numbness, tingling, burning - are all attributable to these specific service-connected disabilities.  There are no additional symptoms in the record of a combined effect or collective impact of these disabilities that create such an exceptional circumstance as to render the schedular criteria for each inadequate.

As the rating schedule is adequate to evaluate the Veteran's IBS and lumbar strain disabilities, referral for extraschedular consideration is not in order.


REMAND

Lastly, the AOJ granted the Veteran's claim for a TDIU in an August 2016 rating decision, beginning November 11, 2015, the date the Veteran submitted her claim for individual unemployability benefits.  The Veteran filed a timely notice of disagreement with this decision in May 2017, seeking a TDIU for the period prior to the effective date.  To date, no statement of the case respecting this issue has been issued to the Veteran.  

As the Veteran has appropriately initiated the appellate process respecting this claim, VA has a duty to issue a statement of the case so that the Veteran may complete her appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, this matter is remanded at this time.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Promulgate a statement of the case on the issue of entitlement to a TDIU prior to November 11, 2015.  If the benefits sought on appeal remain denied, the Veteran and her representative should be given the opportunity to respond thereto before the case is returned to the Board.





______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD:	K. Josey, Associate Counsel

Copy mailed to:	Disabled American Veterans


Department of Veterans Affairs


